IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON


MARK A. WOODWARD,            )                  No. 76932-4-1
                             )
                Appellant,   )
                             )                  DIVISION ONE
                V.           )
                             )
THE STATE OF WASHINGTON AND )                   PUBLISHED OPINION
THE SNOHOMISH COUNTY         )
SHERIFF'S OFFICE,            )
                             )
                Respondents. )                  FILED: August 13, 2018
                             )

       MANN,A.C.J. — Mark Woodward appeals a Snohomish County Superior Court

order denying his petition to restore his firearm rights. The issue before us is whether

Woodward's juvenile class A felony adjudication makes him ineligible for restoration of

firearm rights, even though the conviction is sealed. Division Two recently confirmed

this court's earlier decision in Nelson v. State, 120 Wn. App. 470, 85 P.3d 912(2003),

where we held that sealed juvenile adjudications are treated as if they never occurred

and therefore do not prohibit restoration of firearm rights. Barr v. Snohomish County

Sheriff, 4 Wn. App. 2d 85,419 P.3d 867(2018). We agree with Division Two's analysis

and conclusion that Nelson remains good law. Accordingly, we reverse.
No. 76932-4-I-2

                                                FACTS

       In 1993, the Snohomish County Juvenile Court adjudicated Woodward of a class

A felony, thereby making it unlawful for him to possess a firearm under RCW

9.41.040(1)(a).1 In December 2016, Woodward moved to seal his juvenile adjudication

under RCW 13.50.260(4), the juvenile records sealing statute. On December 12, 2016,

Woodward filed a petition In Snohomish County Superior Court to restore his firearm

rights. In the petition, Woodward referenced his juvenile adjudication by cause number,

court and adjudication date, but wrote "SEALED"for th& name of the offense.

Woodward's petition further declared that he had "never been convicted of a class A

felony or any felony within a maximum sentence of at least twenty years in any

jurisdiction."

       On December 19, 2017, the State responded that it did not object to Woodward's

petition because he "appears to meet all of the statutory requirements in order to be

eligible for an order restoring his firearms rights." The State's response specified that its

search of Woodward's criminal history found "no prior felony convictions that would

count in his offender score." On December 22, 2016, the juvenile court granted

Woodward's motion to seal his juvenile class A felony adjudication. On January 5,

2017, the superior court entered an order restoring Woodward's firearm rights.

        On February 2, 2017, Woodward filed an application for a concealed pistol

license(CPL)with the Snohomish County Sheriffs Office (Sheriff). The Sheriff searched

Woodward's criminal history to determine whether he had any convictions that would


          RCW 9.41.40(1)(a) provides: `A person, whether an adult or juvenile, is guilty of the crime of
unlawful possession of a firearm In the first degree, if the person owns, has in his or her possession, or
has in his or her control any firearm after having previously been convicted or found not guilty by reason
of insanity in this state or elsewhere of any serious offense as defined in this chapter.'
                                                     2
No. 76932-4-1-3

make him ineligible to possess a firearm and therefore ineligible to obtain a CPL. This

search revealed Woodward's sealed juvenile class A felony adjudication, as well as the

order restoring his firearm rights. On February 8, 2017, notwithstanding the order, the

Sheriff denied Woodward's CPL application on the ground that his class A felony

adjudication rendered him ineligible to possess a firearm under state and federal law.

       On March 24, 2017, the Sheriff moved to intervene in Woodward's firearm

restoration case. The Sheriff then moved to vacate the order restoring Woodward's

firearm rights, arguing that class A felons are ineligible to seek restoration of firearm

rights even if the adjudication is sealed. Woodward argued that because a sealed

juvenile record is treated as though it never occurred, he had no conviction that would

prevent him from having his firearm rights restored. On April 13, 2017, the court

granted the Sheriffs motion to intervene and motion to vacate on an alternative basis,

finding that Woodward's petition materially misrepresented that the juvenile conviction

was sealed when in fact sealing did not occur until 10 days later.

       On April 27, 2017, Woodward filed an amended petition for firearm restoration.

The Sheriff again objected to Woodward's petition on the ground that class A felons are

ineligible for restoration of firearm rights even if the adjudication is sealed. On May 18,

2017, a superior court commissioner agreed with the Sheriff and denied Woodward's

amended petition. Woodward appeals.

                                       DISCUSSION

       The superior court commissioner denied Woodward's amended petition based on

her interpretation of RCW 13.50.260. Statutory interpretation is a question of law that




                                              3
No. 76932-4-1-4

we review de novo. HomeStreet. Inc. v. State Dep't of Revenue, 166 Wn.2d 444,451,

210 P.3d 297(2009).

                                   Sealed Juvenile Adjudications

       Under RCW 9.41.040(1)(a), it is unlawful for a person who has been convicted of

a "serious offense" to possess a firearm.2 RCW 9.41.040(4)(a) allows for restoration of

lost firearm rights if certain statutory criteria are met. However, that statute expressly

prohibits restoration of firearm rights to persons convicted of a class A felony. It is

undisputed that Woodward's class A juvenile felony adjudication is a "serious offense"

which caused him to lose his firearm rights. It is also undisputed that at the time

Woodward filed his amended petition to restore firearm rights, his class A felony juvenile

adjudication was sealed pursuant to RCW 13.50.260(6)(a). Once a court enters an

order sealing a juvenile court record,"the proceedings in the case shall be treated as if

they never occurred, and the subject of the records may reply accordingly to any inquiry

about the events, records of which are sealed." RCW 13.50.260(6)(a).

       Woodward, relying on Nelson, argues that his sealed class A juvenile

adjudication does not preclude him from possessing a firearm. Nelson received an

order "sealing and expunging" certain "serious offenses" he committed as a juvenile.

Nelson, 120 Wn. App. at 472-73. He then filed a petition to restore his firearm rights,

which the superior court denied. Nelson, 120 Wn. App. at 474. On appeal, this court

was asked to decide whether,"as a result of the order of expungement, RCW

9.41.040(1)(a) no longer prohibits Nelson from carrying firearms." Nelson, 120 Wn.

App. at 476. The Nelson court began by noting that "the statute authorizing



       2 A 'conviction   under RCW 9.41.040 includes adjudications in juvenile court. RCW 9.41.040(3).
                               I                   4
No. 76932-4-1-5

expungement directs that the juvenile proceedings be treated 'as if they never

occurred.'" Nelson 120 Wn. App. at 475-76 (quoting former RCW 13.50.050(14)). The

court reasoned that

       [i]f the proceedings never occurred, logically the end result—a
       conviction—never occurred either. The plain language of the
       expungement statute entitles [a person]to act and be treated as if he has
       not previously been convicted. If he has not previously been convicted, he
        may legally possess firearms.

Nelson 120 Wn. App. at 479-80. Accordingly, the Nelson court held that RCW

9.41.040 did not make it unlawful for Nelson to carry a firearm. Nelson 120 Wn. App. at

481.

       Division Two recently addressed this same issue in Barr. A juvenile court

adjudicated Barr of two class A felonies. Barr, 4 Wn. App. 2d at 91. More than two

decades later, the juvenile court granted Barr's petition to seal his felony juvenile

adjudications under RCW 13.50.260, the juvenile records sealing statute. Barr,4 Wn.

App. 2d at 91. The court then entered an order stating that Barr "had no prior felony

convictions" and that he qualified for restoration of his firearm rights under RCW

9.41.040(4)(a)(ii). Barr 4 Wn. App. 2d at 92.

       Barr subsequently applied for a CPL through the Snohomish County Sheriffs

Office. The Sheriff denied Barr's application, citing his two juvenile class A felony

adjudications as the basis for the denial. Barr,4 Wn. App. 2d at 92. Barr then filed a

petition in superior court seeking a writ of mandamus directing the Sheriff to issue him a

CPL. Barr argued that under RCW 13.50.260(6)(a), sealed adjudications "shall be

treated as if they never occurred." Therefore, according to Barr, his sealed juvenile

class A felony adjudications did not exist and he was not prohibited from possessing a


                                              5
No. 76932-4-1-6

firearm under RCW 9.41.040(4) or federal law. Barr,4 Wn. App. 2d at 92. The superior

court rejected Barr's arguments and denied his petition for a writ of mandamus. Barr

appealed.

       Division Two agreed with Barr, holding that "the reasoning of Nelson and the

applicable statutes show that Barr is not precluded from possessing a firearm and that

the Sheriff breached its clear legal duty by denying Barr a CPL." Barr 4 Wn. App. 2d at

99. The court reasoned that because a sealed juvenile conviction is treated as if it

"never occurred," Barr may "act and be treated as if he has not previously been

convicted." Barr 4 Wn. App. 2d at 97(quoting Nelson, 120 Wn. App. at 479-80).

       We agree with Division Two's analysis in Barr. We hold that under Nelson and

Barr, the superior court erred in concluding that Woodward's sealed juvenile class A

felony adjudication rendered him ineligible for restoration of firearm rights.

                                    Sheriff's Arguments

       The Sheriff makes several arguments In support of the superior court's denial of

Woodward's petition, many of which were considered and rejected in Barr. We address

each in turn.

A.     Nelson Remains Good Law

       The Sheriff argues that because Nelson was decided before relevant statutory

amendments to RCW 13.50.260, it no longer applies. We disagree.

       The Sheriff first asserts that it is not clear whether Nelson applies to class A

juvenile felony convictions, noting that Nelson does not identify the petitioner's crimes or

address whether they fit into the exclusion from restoration of firearm rights in RCW

9.41.040. The Barr court rejected this argument, noting that "the Nelson decision did


                                              6
No. 76932-4-1-7

not turn on the felony class, and the sealing statute does not differentiate between

felony classes." Barr,4 Wn. App. 2d at 99. We agree with Barr.

      The Sheriff further contends that subsequent amendments to the sealing statute

render the Nelson analysis obsolete. Prior to 2014, agencies could not view information

about sealed adjudications because the Washington State Patrol(WSP)criminal history

database was prohibited from "obtaining or including any information about the

conviction." Former RCW 13.50.050(13). In 2014, the legislature recodified RCW

13.50.050 into RCW 13.50.260, deleted sections that prohibited WSP from obtaining

such information, and added a section that provides prosecutors access to information

on the existence of sealed juvenile records. RCW 13.50.260(8)(c). In 20151 the

legislature added a section that provides criminal justice agencies access to sealed

juvenile records information. RCW 13.50.260(8)(d). The Sheriff contends that following

these statutory amendments, it is no longer tenable to argue that sealed juvenile

records should be treated as though they do not exist because the sealing statute does

not treat them that way.

       We agree with the Barr court that these amendments do not render the holding in

Nelson obsolete. Simply because RCW 13.50.260(8)(c) and (d) now require juvenile

records to be accessible to prosecutors and criminal justice agencies, does not alter the

fundamental holding in Nelson that under RCW 13.50.260(6)(a) once juvenile

adjudications are sealed, they cannot be used while sealed. Requiring records be kept,

even if they are sealed, is logical and necessary under RCW 13.50.260(8)(a) and (b)

which mandate that sealed juvenile records be unsealed if the defendant is

subsequently adjudicated of a juvenile crime or adult felony.


                                            7
No. 76932-4-1-8

       Moreover,"'The Legislature is presumed to be aware of judicial interpretation of

its enactments,' and where statutory language remains unchanged after a court

decision the court will not overrule clear precedent interpreting the same language."

Riehl v. Foodmaker, Inc., 152 Wn.2d 138, 147, 94 P.3d 930(2004)(quoting Friends of

Snoqualmie Valley v. King County Boundary Review Bd., 118 Wn.2d 488,496-97,825

P.2d 300(1992)). RCW 13.50.260 has been amended eight times since Nelson. Yet

"the legislature has never altered the provision stating that sealed adjudications are

'treated as if they never occurred.'" Barr,4 Wn. App. 2d at 100 (quoting RCW

13.50.260(6)(a)). Accordingly, we agree that "the legislature has clearly acquiesced to

the court's interpretation of the sealing statute's mandate that sealed felony

adjudications are 'treated as if they never occurred' and are not prohibitions to

possessing a firearm." Barr,4 Wn. App. 2d at 100.

B.     Statutory Construction

       The Sheriff argues next that Woodward's interpretation of RCW 9.41.040 and

RCW 13.50.260 conflict with several principles of statutory construction. Matters of

statutory interpretation are reviewed de novo. Tesoro Refining and Marketing Co. v.

State Dep't of Revenue, 164 Wn.2d 310, 316, 190 P.3d 28(2008)(citing Burns v. City

of Seattle, 161 Wn.2d 129, 140, 164 P.3d 475(2007)). "The court's fundamental

objective is to ascertain and carry out the Legislature's intent, and if the statute's

meaning is plain on its face, then the court must give effect to that plain meaning as an

expression of legislative intent." State. Dep't of Ecology v. Campbell & Gwinn, L.L.C.

146 Wn.2d 1, 9-10,43 P.3d 4(2002)(citing State v. J.M. 144 Wn.2d 472,480, 28 P.3d

720(2001)). "If, however, the statutory language is amenable to more than one


                                              8
No. 76932-4-1-9

reasonable interpretation, a court may then resort to legislative history, principles of

statutory construction, and relevant case law to resolve the ambiguity and ascertain the

meaning of the statute." Ballard Square Condominium Owners Ass'n v. Dynasty Const.

Co , 158 Wn.2d 603,612, 146 P.3d 914(2006).

       1.     Plain Language

       The Sheriff first argues that Woodward's interpretation of RCW 9.41.040 and

RCW 13.50.260 conflicts with the plain language of those statutes. According to the

Sheriff, RCW 9.41.040 and RCW 13.50.260 address two separate topics: firearm

possession and sealing of juvenile records. Therefore, the Sheriff contends RCW

13.50.260 cannot create a loophole for juvenile class A felons to evade application of

RCW 9.41.040. But the Barr court disagreed, noting that the Nelson court rejected

similar arguments in holding that"because the plain language of the juvenile record

sealing statute entitled Nelson to be treated as if he had not been previously convicted,

there was no conviction to be examined under RCW 9.41.040." Barr,4 Wn. App. 2d at

104 (citing Nelson 120 Wn. App. at 478-81). We agree with Barr and Nelson.

       2.     General-Specific Rule

       The Sheriff contends that Woodward's reading of the statutes violates the

"general-specific" rule of statutory construction. Under this rule, when two statutes

governing the same subject matter conflict and cannot be harmonized, the specific

statute prevails over the general statute. O.S.T. ex rel. G.T. v. Blue Shield, 181 Wn.2d

691, 701, 335 P.3d 416(2014). But the Barr court noted that a sealed juvenile record

containing a class A felony conviction "is treated as if it never occurred" and "a CPL

applicant with sealed adjudication has no convictions preventing firearm possession."


                                             9
No. 76932-4-1-10

4 Wn. App. 2d at 104. Accordingly, Barr concluded that this rule did not apply because

the firearm statutes and the sealing statute "do not conflict" and "can be easily

harmonized? 4 Wn. App. 2d at 104. Again, we agree with Barr

       3.      Legislative History

       Next, the Sheriff argues that Woodward's reading of RCW 9.41.040 conflicts with

the statute's legislative history.3 The Sheriff notes that in 1994, when RCW 9.41.040

was reenacted and amended,the legislature found that "increasing violence in our

society causes great concern for the immediate health and safety of our citizens" and

therefore sought to reduce "the unlawful use of and access to firearms." LAWS OF 1994,

1st Spec. Sess., ch. 7,§ 101, at 21961 2197. But as the Sheriff correctly acknowledges,

reference to legislative history is unnecessary where, as here, the language of the

statute is plain. HomeStreet, 166 Wn.2d at 451. As discussed above, we agree with

Barr that the plain language of RCW 9.41.040 and RCW 13.50.260 does not prohibit

restoration of firearm rights. Carrying a firearm in this situation is not unlawful and does

not conflict with legislative history.

       4.      Practical Difficulties

       The Sheriff next asserts that treating RCW 13.50.260 as a firearm restoration

statute would lead to practical difficulties and absurd results. The Sheriff notes that

RCW 13.50.260(8)(a) provides that lajny adjudication of a juvenile offense or a crime

subsequent to sealing has the effect of nullifying a sealing order." Consequently,

according to the Sheriff, allowing this statute to summarily result in loss of firearm rights

without further judicial process or notice would be confusing and absurd. But the Barr



       3 This Is Woodward's only statutory interpretation   argument that was not addressed In Barr.

                                                   10
No. 76932-4-1-11

court rejected this argument. It noted that"ROW 9.41.047(1)(a) requires that a

defendant be notified of his or her ineligibility to possess a firearm only under certain

conditions, none of which are present here." Barr, 4 Wn.App. 2d at 106. Barr was

aware he was ineligible to possess firearms based on his sealed adjudications, and that

the sealing order notified him that the order would be nullified if he committed another

felony. Therefore, lilt would not be absurd or unfair if the unsealing of these

adjudications again rendered him ineligible to possess a firearm or a CPL." Barr,4 Wn.

App. 2d at 106. We agree with Barr.4

C.      Attorney General Opinion

        The Sheriff argues finally that Woodward's interpretation of the sealing statute

conflicts with a 2002 opinion of the attorney general stating that persons convicted of

class A felonies cannot receive restoration of firearm rights except through a pardon by

the governor containing a specific finding of rehabilitation or innocence. While we give

considerable weight to opinions of the attorney general, they are not binding on this

court and we give less deference when the opinion concerns statutory construction.

Skagit County Pub. Hosp. Dist. No. 304 v. Skagit County Pub. Hosp. Dist. No. 1, 177

Wn.2d 718, 725, 305 P.3d 1079(2013).

        The Sheriff made a similar argument in Barr. The Barr court declined to follow

the same attorney general's opinion, explaining:

        the attorney general published its opinion on firearm rights restoration in
        2002, a year before the Nelson case was decided. Because of this, the

         4 We note that the order sealing Woodward's juvenile class A felony conviction is not In the record
before us. However, given the express statutory requirement that committing a subsequent crime results
In nullification of the sealing order, it Is reasonable to presume that a juvenile class A felon who became
eligible to carry a firearm following entry of a sealing order Is aware of the consequences of committing
another crime.


                                                    11
No. 76932-4-1-12

      attorney general did not have the benefit of case law directly on point
      when drafting its opinion. Accordingly, the attorney general's opinion is not
      useful and is ultimately not binding on this court.

Barr, 4 Wn. App. 2d at 105. We agree with Barr.

                                     CONCLUSION

       Under both Nelson and Barr, Woodward's sealed juvenile conviction must be

treated as if it never occurred. Consequently, the superior court erred in denying

Woodward's application to restore his firearm rights based on his sealed juvenile

adjudication. We therefore reverse and remand to the superior court for further

proceedings in accordance with this opinion.

       We reverse.




                                                   144,4, tier
                                                    1



WE CONCUR:



                                                    iSecgcg 1
                                                                                      _
                                                                     o       r




                                           12